Title: From Thomas Jefferson to Hammuda Pasha, Bey of Tunis, 16 July 1803
From: Jefferson, Thomas
To: Hammuda Pasha, Bey of Tunis


          
            Illustrious Friend,
            
          
          As we have desired Mr Lear who has lately been appointed our Consul General to the Kingdom of Algiers to attend to several of our special concerns in the Mediterranean we have among others charged him to present himself at your Court to arrange with you certain subjects which may more and more consolidate the peace and good intelligence which prevails between us. I therefore pray you to give him a kind reception and full credence to whatever he shall say to you on our behalf, especially when he shall assure you of the continuance of our friendship and good will.
          Written at the City of Washington the Nineteenth day of July 1803.
          
            
              Th: Jefferson
            
          
        